                                           Case 4:21-cv-03066-YGR Document 9 Filed 06/14/21 Page 1 of 4




                                   1

                                   2                                         *NOT FOR PUBLICATION*

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WILLIAM DAVID BUSH,                                 Case No. 4:21-cv-03066-YGR
                                                       Plaintiff,                           ORDER ADOPTING MAGISTRATE JUDGE’S
                                   8
                                                                                            REPORT AND RECOMMENDATION; ORDER
                                                v.                                          DISMISSING CASE WITH PREJUDICE
                                   9
                                        CLOVER STORNETTA, INC., ET AL.,                     Re: Dkt. Nos. 6, 8
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed Magistrate Judge Sallie Kim’s Report and Recommendation (Dkt.

                                  14   No. 6, Report and Recommendation, “Report”) recommending dismissal of this case with

                                  15   prejudice because it fails to state a claim upon which relief can be granted pursuant to 28 U.S.C.

                                  16   section 1915(e). In accordance with Federal Rule of Civil Procedure 72, objections were due on

                                  17   or before June 1, 2021. A document was filed on May 26, 2021 by pro se plaintiff William David

                                  18   Bush, which the Court construes as an objection. (Dkt. No. 8.) Even after a review of this

                                  19   document, and for the reasons stated in the Report and below, the Court ADOPTS Magistrate Judge

                                  20   Kim’s Report.

                                  21          Mr. Bush filed his complaint on April 26, 2021, suing defendants Clover Stornetta, Inc.

                                  22   (“Clover”), Safeway, Inc, the United States Department of Health and Human Services, and the

                                  23   United States Department of Food and Drug Administration. (Dkt. No. 1.) The complaint alleges

                                  24   that Clover’s milk is “deceptively marketed as Organic Dairy Milk, swindling the public into the

                                  25   belief that the blended semblance product containing in part ultra-pasteurized dairy milk, is actual

                                  26   organic dairy milk.” (Id. at 3.) Mr. Bush contends that Clover’s products violate 21 U.S.C.

                                  27   section 61, et. seq., the Federal Filled Milk Act, and requests an injunction to enforce these federal

                                  28   law sections. (Id. at 4-6.)
                                           Case 4:21-cv-03066-YGR Document 9 Filed 06/14/21 Page 2 of 4




                                   1           On May 4, 2021, Magistrate Judge Kim issued a Screening Order pursuant to 28 U.S.C.

                                   2   section 1915(e), which requires the screening of complaints where individuals are proceeding in

                                   3   forma pauperis. (See Dkt. No. 4 (Screening Order); see also Dkt. No. 3 (motion for leave to

                                   4   proceed in forma pauperis).) Magistrate Judge Kim found that the court lacked subject matter

                                   5   jurisdiction in light of the allegations in the complaint. (Dkt. No. 4. at 2-3.) Specifically,

                                   6   Magistrate Judge Kim noted that there is no diversity jurisdiction where: (1) Mr. Bush is a

                                   7   California resident, and Clover has its principal place of business in Petaluma, California; and

                                   8   (2) there are no allegations that the amount in controversy totals more than 75,000. (Id. at 2.)

                                   9   Moreover, Magistrate Judge Kim found that there was no federal question jurisdiction, because the

                                  10   cited sections under the Filled Milk Act, while prohibiting the manufacture of certain filed milk

                                  11   products, “does not create a private cause of action allowing an ordinary citizen to bring suit

                                  12   against a defendant who allegedly violates the statute.” (Id. at 3.) “Rather, 21 U.S.C. [section] 64
Northern District of California
 United States District Court




                                  13   . . . provides that ‘[t]he Secretary of Health and Human Services is authorized and directed to

                                  14   make and enforce such regulations as may in his judgment be necessary to carry out the purposes

                                  15   of this chapter.’” (Id. (quoting 21 U.S.C. § 64).) Even construing the complaint liberally in light

                                  16   of Mr. Bush’s pro se status, Magistrate Judge Kim found that it failed to state a federal claim.

                                  17   Thus, Mr. Bush was ordered to file an amended complaint to determine whether he could state a

                                  18   viable federal claim.

                                  19           On May 10, 2021, Mr. Bush filed his amended complaint. In this amended complaint, Mr.

                                  20   Bush asserts that federal question jurisdiction is premised on 5 U.S.C. section 552, which falls

                                  21   under the Freedom of Information Act (“FOIA”), and which he describes as relating to “agency

                                  22   enforcement requests.” (Dkt. No. 5 at 1.) Mr. Bush further alleges that he “has made many

                                  23   attempts to contact the Secretary of Health and Human services beginning and since July of 2019,”

                                  24   and that the government has only responded to remark that “the issue has been forwarded to their

                                  25   internal Ombudsman for resolution.” (Id. at 4.) Mr. Bush also asserts that the lack of a further

                                  26   response in the form of an opinion, rule or order is a violation of FOIA. (Id.) Despite these new

                                  27   references to FOIA, Mr. Bush’s request for an injunction is still premised on enforcing the Milk

                                  28   Filler Act. (Id. at 7.)
                                                                                          2
                                           Case 4:21-cv-03066-YGR Document 9 Filed 06/14/21 Page 3 of 4




                                   1          Magistrate Judge Kim considered the foregoing and recommended that the case be

                                   2   dismissed because Mr. Bush failed to demonstrate that there was federal question jurisdiction.

                                   3   (Dkt. No. 6.) Specifically, Magistrate Judge Kim noted that “[a]ny Department of Health and

                                   4   Human Services decision regarding how to handle Plaintiff’s complaint about filled milk would

                                   5   not itself run afoul of FOIA, which regulates government agencies’ disclosure of their internal

                                   6   information and processes, not the decisions themselves.” (Id. at 2.) Further, Magistrate Judge

                                   7   Kim stated that Mr. Bush did “not claim that the Any Department of Health and Human Services

                                   8   failed to respond to any FOIA request,” and that the “amended complaint therefore does not

                                   9   establish any basis for this Court’s jurisdiction.” (Id.) Thus, Magistrate Judge Kim ordered that

                                  10   the case be reassigned to a district court judge and recommended that the action be dismissed with

                                  11   prejudice.

                                  12          This Court was reassigned the Report on May 19, 2021. (Dkt. No. 7.) On May 26, 2021,
Northern District of California
 United States District Court




                                  13   within the time frame allowed for objections, Mr. Bush filed a document titled “Code Correction

                                  14   Notice to Prior Pleading.” (See Dkt. No. 8.) In this document, Mr. Bush asserts that jurisdiction

                                  15   is appropriate not under section 552, but rather under 5 U.S.C. section 551(13), which is under the

                                  16   Administrative Procedure Act (“APA”). The remainder of the document contains the substance of

                                  17   the complaint with the correction of section 552 to section 551(13) under the APA.

                                  18          The Court construes Mr. Bush’s pleadings liberally, as he is proceeding pro se. See

                                  19   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed .

                                  20   . . and a pro se complaint, however inartfully pleaded, must be held to less stringent standards than

                                  21   formal pleadings drafted by lawyers[.]” (internal quotation marks omitted)). The standards for

                                  22   evaluating whether a complaint states a viable cause of action are well known and not in dispute.

                                  23          Even liberally considering the new document filed by Mr. Bush as a second amended

                                  24   complaint, Mr. Bush does not persuade that there is federal question jurisdiction under the APA.

                                  25   “As a general matter, district courts are empowered to review agency action by the [APA], 5

                                  26   U.S.C. § 551 . . . [b]ut for a court to hear a case like this pursuant to the APA, there must be ‘final

                                  27   agency action for which there is no other adequate remedy in a court.’” Mamigonian v. Biggs, 710

                                  28   F.3d 936, 941 (9th Cir. 2013) (emphasis in original) (quoting 5 U.S.C. § 704). Subject matter
                                                                                          3
                                           Case 4:21-cv-03066-YGR Document 9 Filed 06/14/21 Page 4 of 4




                                   1   jurisdiction is thus lacking where an agency has yet to render any final decision. Id. Moreover,

                                   2   the definition of “failure to act” is coextensive with the inquiry under section 706(1) of agency

                                   3   action entitled “unlawfully withheld.” Such a claim “can proceed only where a plaintiff asserts

                                   4   that an agency failed to take a discrete agency action that it is required to take.” Norton v. S. Utah

                                   5   Wilderness All., 542 U.S. 55, 64 (2004).

                                   6          Here, Mr. Bush fails to show in this newly filed document that there has been either (1) a

                                   7   final agency action sufficient for the APA, or (2) that the agency action that he requests has been

                                   8   unlawfully withheld. This is so where United States Supreme Court has held that “an agency’s

                                   9   decision not to prosecute or enforce, whether through civil or criminal process, is a decision

                                  10   generally committed to an agency’s absolute discretion.” Heckler v. Cheney, 470 U.S. 821, 831

                                  11   (1985). That doctrine makes clear that, absent an unmistakable command from Congress directing

                                  12   how an agency will exercise its enforcement authority, “an agency refusal to institute proceedings
Northern District of California
 United States District Court




                                  13   is a decision committed to agency discretion by law within the meaning of [the APA].” See id. at

                                  14   835 (citation omitted). Moreover, the Court highlights that section 64 of the Filled Milk Act

                                  15   expressly provides that the “Secretary of Health and Human Services is authorized and directed to

                                  16   make and enforce such regulations as may in his judgment be necessary to carry out the purposes

                                  17   of this chapter.” 21 U.S.C. § 64 (emphasis supplied). Thus, the Court concludes that Mr. Bush

                                  18   has failed to demonstrate the existence of federal question or subject matter jurisdiction.

                                  19          The Court has otherwise reviewed the Report carefully. The Court finds the Report

                                  20   correct, well-reasoned, and thorough, and ADOPTS it in every respect with the above discussion

                                  21   incorporated as to Mr. Bush’s newly raised APA claim.

                                  22          Accordingly, and for the reasons set forth in the Report: this case is DISMISSED WITH

                                  23   PREJUDICE for lack of subject matter jurisdiction. This Order terminates the case and Docket

                                  24   Number 6. The Clerk of the Court is directed to close this case.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 14, 2021

                                  27
                                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                                   UNITED STATES DISTRICT JUDGE
                                                                                         4
